            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

TERRANCE KEATON, Individually
and on Behalf of Others Similarly Situated                     PLAINTIFF

v.                        No. 4:18-cv-736-DPM

GAMMA HEALTHCARE, INC.                                      DEFENDANT

                                 ORDER
     The joint motion to dismiss and approve the settlement, NQ 46, is
granted. All material things considered, the proposed settlement is fair,
reasonable, and adequate.      Lynn's Food Stores, Inc. v. United States,
679 F.2d 1350, 1353-54 (11th Cir. 1982); Melgar v. OK Foods, 902 F.3d
775, 779 (8th Cir. 2018); Barbee v. Big River Steel, LLC, 927 F.3d 1024, 1027
(8th Cir. 2019).   It reflects a good-faith compromise of contested
overtime compensation issues. In the circumstances, no conflict exists
in the contemporaneous agreement about fees. Melgar, 902 F.3d at 779;
Barbee, 927 F.3d at 1027 n.1. The complaint will be dismissed with
prejudice. And the Court will retain jurisdiction until 31 January 2020
to enforce the agreement.
So Ordered.
                       ~       A(,(~
                    D.P. Marshall Jr.
                    United States District Judge

                      'I & (JM¼   ;;..o/1




              -2-
